DETAILED ACTION
Prosecution History
	Claims 1-20 were filed.
	Claims 1 and 15 have been amended.
	Claims 1-20 are pending and allowed.

Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
Stentz et al. U.S. Patent No. 6,363,632 (“Stentz”) discloses a system to organize and coordinate components associated with earthmoving machinery capable of performing excavating and loading tasks autonomously is disclosed. The system comprises an earthmoving machine equipped with a scanning sensor system operable to provide data regarding regions within an earthmoving environment including an excavation region and a loading region and a planning and control module operable to receive data from the scanning sensor system to plan a task associated with the control of the earthmoving machine while concurrently performing another task associated with control of the earthmoving machine.
Marsolek et al. U.S. Patent No. 9,957,675 (“Marsolek”) teaches a control system for a cold planer having a conveyor configured to transfer material into a first receptacle is disclosed. The control system may include a first sensor configured to generate a first signal indicative of an amount of material being transferred into the first receptacle, a communication device configured to transfer information between the cold planer and the first receptacle, and a controller electronically connected to the first sensor and the communication device. The controller may be configured to receive an input from the first receptacle via the communication device and determine a fill level of the first receptacle based on the first signal and the input from the first receptacle.
However, regarding independent claim 1, the prior art of record fails to teach or suggest the following claimed subject matter:
“A system for removing carryback material from remaining within a dump body of a haul truck after a dumping operation…”
Claims 2-14 and 16-20 depend on allowable claims 1 and 15, and are therefore allowable due to their dependency on allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar K Morsy whose telephone number is (571)270-5604. The examiner can normally be reached Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.K.M./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Thomas Ingram/Primary Examiner, Art Unit 3668